      Case: 1:20-cv-02341 Document #: 9 Filed: 07/01/20 Page 1 of 2 PageID #:84




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 CARLOS ESCARZA,

        PLAINTIFF,
                                                   Case No. 20 CV 02341
                    v.
                                                   Judge: Honorable Marvin E. Aspen
 THE BANK OF NEW YORK MELLON
 f/k/a The Bank of New York, as Trustee for        Magistrate Judge: Honorable Sidney I. Schenkier
 CWHEQ Inc., Home Equity Loan Asset
 Backed Certificates, Series 2006-S10,
 SPECIALIZED LOAN SERVICING LLC
 and MCCALLA RAYMER LEIBERT
 PIERCE, LLC,

        DEFENDANTS.

                     MCCALLA RAYMER LEIBERT PIERCE, LLC’S
                    MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       NOW COMES the Defendant, MCCALLA RAYMER LEIBERT PIERCE, LLC, and

pursuant to Federal Rule of Civil Procedure 12(b)(6) moves this Honorable Court to Dismiss

Plaintiff’s Complaint, and in support thereof states as follows:

       1.       Plaintiffs seek a finding that McCalla Raymer Leibert Pierce, LLC violated the Fair

Debt Collection Practices Act by seeking to collect a time-barred debt.

       2.       As more fully set forth in Defendant’s Memorandum of Law, Plaintiff failed to state

a cause of action upon which relief could be granted because the debt is not time-barred under

Illinois Law.

       3.       Accordingly, Plaintiff’s claims must be dismissed pursuant to Fed. R. Civ. P.

12(b)(6).

                                              By: /s/ Brian R. Merfeld (ARDC No. 6280615)
                                                   Attorney for Defendant




Case No. 20 CV 02341                        Page 1 of 2
     Case: 1:20-cv-02341 Document #: 9 Filed: 07/01/20 Page 2 of 2 PageID #:85




Brian R. Merfeld (brian.merfeld@mccalla.com)
McCalla Raymer Leibert Pierce, LLC
Attorney for Defendant, McCalla Raymer Leibert Pierce, LLC
1 N. Dearborn, Suite 1200
Chicago, IL 60602
312-346-9088




Case No. 20 CV 02341                   Page 2 of 2
